HOLDER, District Judge
(concurring).
In my opinion it is only necessary that I join as a member of the three-judge court with the order of dismissal. In concurring in part in the foregoing order of dismissal for mootness with prejudice, I expressly do so that my concurrence in no way decides whether or not the conditions of the injunction bond have been fulfilled or breached by the plaintiffs; and that the only matter decided by my concurrence in the order is that those issues and controversies before the three-judge court terminated for the want of subject matter before judgment but after a trial upon the merits.
It is for the single judge court to determine whether or not the plaintiffs inflicted an actionable wrong, that is, whether or not the plaintiffs breached the injunction bond’s conditions and to follow the procedure pursuant to Rule 65 (c) of the Federal Rules of Civil Procedure, 28 U.S.C.A. Mr. Justice Holmes in the case of Wingert v. First National Bank of Hagerstown, 223 U.S. 670, 32 S.Ct. 391, 56 L.Ed. 605, recognized authority for the proposition that even though the subject of an injunction action may be destroyed yet an actionable wrong may be committed which would prevent the court from losing jurisdiction and in such case the action should be retained for the assessment of damages.
The order is proper in acknowledging the termination of the three-judge court’s jurisdiction and the continuance of the single judge court’s jurisdiction for the determination of the motion for assessment of damages for wrongful injunction.
I do not believe it necessary or helpful to the remaining undisposed segment of the case for damages to join in the order’s reasons and recitations; nor to join in the order’s action in return of the tendered bond as such is the function of the single judge court consistent with the termination of the three-judge court’s jurisdiction.